                         Case 20-10691          Doc 177      Filed 12/10/20        Page 1 of 1

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                        at Greenbelt
                                 In re:    Case No.: 20−10691 − TJC          Chapter: 11

Zachair, Ltd.
Debtor

                                     NOTICE TO REMOVE EXHIBITS
    Within thirty (30) days after the date of this notice, counsel for each party to the matter described in the caption of
this notice, and each party appearing pro−se, shall remove from the Court's record in this case all of the party's trial
and hearing exhibits and all sealed materials. A COPY OF THIS NOTICE MUST BE PRESENTED WHEN
YOU COME TO THE CLERK'S OFFICE TO REMOVE EXHIBITS. If counsel or a party does not remove the
party's exhibits and sealed exhibits within thirty (30) days, the Clerk may destroy or otherwise dispose of them, in the
Clerk's discretion, without further notice. Refer to Local Bankruptcy Rule 9070−1(b).



Bradford F. Englander − Representing the Debtor
Michael J. Lichtenstein − Representing PD Hyde Field, LLC
Bruce W. Henry − Representing Sandy Spring Bank
Dated: 12/10/20
                                                        Mark A. Neal, Clerk of Court
                                                        by Deputy Clerk, Rita Hester




Form ntcrmex
